DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed March 16, 2022, applicant submitted an amendment filed on June 16, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (PGPUB 2021/0158803), hereinafter referenced as Knudson in view of Mengibar et al. (USPN 8,494,853), hereinafter referenced as Mengibar and in further view of Thomson et al. (PGPUB 2020/0175962), hereinafter referenced as Thomson.

Regarding claims 1, 8 and 15, Knudson discloses a computer-implemented method, system and program product, hereinafter referenced as a method for training a model for improving speech recognition, the computer-implemented method comprising: 
one or more computer processors (p. 0014); 
one or more computer readable storage device (p. 0012); 
computer program instructions stored on the computer readable storage device (p. 0012), comprising:
identifying, by the one or more processors, one or more high frequency terms based on the history of utterances (likely to occur; p. 0034-0038, 0055-0062); 
converting the identified one or more high frequency terms into one or more phonemes (phonetically converting data; p. 0031-0038, 0055-0062); 
generating, by the one or more processors, a sounds similar list for the identified one or more high frequency terms, based at least in part, on the one or more phonemes (model of words; p. 0031-0038 and 0055-0062); 
transcribing, by the one or more processors, an utterance from a virtual assistant into a transcription including one or more words (transcribe; p. 0052-0055, 0071); 
calculating, by the one or more processors, a transcription score for each of the more or more words included in the transcription (qualitative value; 0034-0039, 0055-0062); and 
responsive to the transcription score for a word from the transcription being below a threshold (threshold strength), comparing (comparing data), by the one or more processors, one or more phonemes of the word having the transcription score below the threshold to the one or more phonemes of the high frequency terms on the sounds similar (phonetically similar) list to determine a sounds similar score and replacing the word (setting the word) included in the transcription having the transcription score below the threshold with a high frequency term on the sounds similar list if the sounds similar score is above a threshold (satisfying a threshold strength; p. 0004, 0031-0039, 0055-0062), but does not specifically teach receiving, by one or more processors, a history of utterances and corresponding audio metrics for the utterances and wherein transcribing comprises instructions to transform the utterance from a virtual assistant into an audio spectrogram and identifying one or more phonemes of the utterance from the virtual assistant based, at least in part, on the audio spectrogram.
Mengibar teaches a method comprising receiving, by one or more processors, a history of utterances (data logs with recordings of spoken utterances) and corresponding audio metrics for the utterances (noise or other non-linguistic elements stored with the utterances/captured noise stored within the data log; column 10, line 54 – column 11, line 27 with column 14, line 48 – column 15, line 2), to assist with efficiency and accuracy.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve acoustic models and determine one or more differences between speech and noise.
Thomson teaches a method comprising instructions to transform the utterance from a virtual assistant (virtual assistance; p. 0275) into an audio spectrogram (Table 1 #11) and identifying one or more phonemes of the utterance from the virtual assistant based, at least in part, on the audio spectrogram (determine phoneme of audio sample; p. 0256-0257), to assist the user to better understand the audio during a communication session.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve service quality.
Regarding claims 2, 9 and 16, Knudson discloses a method wherein the audio metrics identify the frequency of an utterance and the frequency of one or more terms corresponding to the utterance (likely occur; p. 0052-0055, 0038, 0042).  
Regarding claims 3, 10 and 17, Knudson discloses a method wherein transcribing the utterance from the virtual assistant into the transcription (transcribe; p. 0071) including the one or more words is performed by a speech recognition model based on a deep neural network (p. 0052-0055).  
Regarding claims 5, 12 and 19, Knudson discloses a method further comprising: 
assigning, by the one or more processors, a sounds similar value to the term phonemes which corresponds to the utterance phonemes (phonetically similar; p. 0037, 0055-0062).  
Regarding claims 6, 13 and 20, Knudson discloses a method wherein the history of utterances (model) is from a virtual assistant (p. 0052, 0034).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657